DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/21 has been entered.

				Claim Status
Claims 1-15 are pending and are examined.

Claim Objections
Claims 10 and 15 are objected to because of the following informalities:  The abbreviations “TC”, “TIC”, and “TOD” should be in parenthesis instead of as a separate listing because for example total carbon content is the same as TC but may be construed as meaning something unrelated. Appropriate correction is required.


Claim Rejections - 35 USC § 112
Claims 1-15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, “a sample analyzer for the analysis of a sample solution” lacks clarity as no limitation in the claim provides the structure for an analysis. Please clarify.

Claims 2-10 are rejected by virtue of dependence on a rejected claim.

Regarding Claim 11, “the sample solution device” lacks clarity. What is the sample solution device. How is it internally- internally to what? Please clarify.

Regarding Claim 11, “the sample” lacks clarity. Which sample is this? Is this the sample solution? Please clarify. 

Regarding Claim 11, the preamble “A method of analyzing a sample solution” lacks clarity. What analyzing is done? The method claimed has to do with moving a solution and feeding to a detection device for quantitative detection of elements. No steps for analyzing are claimed. Although “for … detection” is claimed, it is unclear what “elements” are being analyzed and how the “elements” are analyzed. Please clarify how the limitations are steps for “a method of analyzing”.

Claims 12-15 are rejected by virtue of dependence on claim 11. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Baek (WO 2015/157698).

Regarding Claim 1, Baek teaches a sample analyzer for the analysis of a sample solution, comprising a reaction vessel for thermal digestion of a portioned sample of the sample solution to be analyzed, the reaction vessel has an injection port for introduction of the sample into the reaction vessel, at least one first and one second sample solution storage vessel for a device- internal storage of sample solution, an injection syringe device which is movable between the at least one first sample solution storage vessel which is at a first location and the reaction vessel which is at a second location, and the injection syringe device is controllable to collect the sample from the at least one first sample solution storage vessel and introduce the sample into the injection port of the reaction vessel, the at least one second sample solution storage vessel is adapted for the production and storage of diluted sample solution ([00104] In Figure 6D, the 
the injection syringe device is further configured to be movable to a third location and to introduce sample solution collected from the at least one first sample solution storage vessel into the at least one second sample solution storage vessel for producing the diluted sample solution ([00140]  In some embodiments, the electronic controller 660 is configured to control the transporting device 692. The electronic controller which controllers the transporting device and which is configured to couple with the syringe would be capable of being movable to a third location and to introduce sample solution collected from the at least one first sample solution storage vessel into 

Regarding Claim 2, Baek teaches the sample analyzer according to Claim 1, wherein the second sample solution storage vessel is connected to a controllable water supply for feeding distilled water to dilute the sample solution (a liquid container 14 for supplying a sample of the liquid).  

Regarding Claim 9, Baek teaches the sample analyzer according to Claim 1, wherein the injection syringe device is controllable to receive different predetermined sample quantities from the first storage vessel for the preparation of diluted sample solutions of different concentrations (the syringe device is capable to receive different predetermined sample quantities from the first storage vessel; [0010]  an electronic controller configured to control operations of the dispensing mechanism).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Baek (WO 2015/157698), in view of Liu (US Pub 2006/0202670).

Regarding Claims 4 and 5, Baek teaches the sample analyzer according to Claim 1. 
Baek is silent to a stirrer for stirring the diluted sample solution in the second sample solution storage vessel and wherein the stirrer is a magnetic stirrer with contactless drive.  
Liu teaches in the related art of liquid solution (and classification G01N1/38). Liu teaches in [0020] and Fig. 2 a magnetic stirrer 205 and magnetic plate 204 are used to stir the liquid solution 203. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a magnetic stirrer and magnetic plate, as taught by Liu, to stir the sample solution in the vessel in the device of Baek, in order to allow for continuous mixing. 
	
Claims 7, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Baek (WO 2015/157698), in view of Collier (US Pub 2013/0045540).

Regarding Claim 7, Baek teaches the sample analyzer according to Claim 1, 
Baek is silent to wherein the first and the second sample solution storage vessels each comprise an upper end face closed with a screw cap, in which an injection port is provided for inserting an injection needle of the injection syringe device.  
Collier teaches in the related art of a sample measurement. [0033] Reference throughout this specification to a "septum" means a partition or membrane or sealing member. For example, in embodiments disclosed in this specification, a septum that seals a portion of a bottle is disclosed and partitions the interior of a bottle from the exterior of the bottle. In addition to the sealing function, a septum can be pierced (by a needle) to allow transfer of fluid between the interior and exterior of the bottle or vice versa. [0044] An exploded view is provided in FIG. 3. In the example of FIG. 3, the cap 106 contains needle holes or apertures (vent needle hole is specifically identified at 107) for ease of insertion of the liquid and vent transmitting needles (102, 103 respectively) of the TOC analyzer therein. A port can be formed in the septum when the needle punctures it.
Screw caps are a common type of cap and would be obvious to place a screw cap on a vessel. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a screw cap to the first and second storage vessels and an injection port (formed in septum), as taught by 
	
Regarding Claim 8, Baek teaches the sample analyzer according to Claim 6.
Baek is silent to wherein the first and the second sample solution storage vessels each comprise an upper end face closed with a screw cap, and the tube associated to the second sample solution storage vessel punctures the screw cap and is held therein.  
Collier teaches in the related art of a sample measurement. [0033] Reference throughout this specification to a "septum" means a partition or membrane or sealing member. For example, in embodiments disclosed in this specification, a septum that seals a portion of a bottle is disclosed and partitions the interior of a bottle from the exterior of the bottle. In addition to the sealing function, a septum can be pierced (by a needle) to allow transfer of fluid between the interior and exterior of the bottle or vice versa. [0044] An exploded view is provided in FIG. 3. In the example of FIG. 3, the cap 106 contains needle holes or apertures (vent needle hole is specifically identified at 107) for ease of insertion of the liquid and vent transmitting needles (102, 103 respectively) of the TOC analyzer therein. A port can be formed in the septum when the needle punctures it.
Screw caps are a common type of cap and would be obvious to place a screw cap on a vessel. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a screw cap to the first and second storage vessels and an injection port (formed in septum), as taught by 

Regarding Claim 10, Baek teaches the sample analyzer according to Claim 1. Baek teaches a liquid sample and a sample analyzer (measurements are taken on properties of a liquid sample). 
Baek is silent to wherein the sample analyzer is a water or wastewater analyzer that determines at least one of a total carbon content, TC, a total inorganic carbon content, TIC, or a total oxygen demand, TOD.
Collier teaches in the related art of a liquid sample. [0049] In excursion mode, the TOC analyzer may automatically capture one or more excursion samples responsive to a detection that a water sample (flowing through the online analyzer via water in and water out lines, FIG. 4) exceeds the specified TOC limit referred to in connection with FIG. 5. FIG. 6 illustrates an example method of automatically capturing and validating excursion samples.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the sample analyzer (measuring device) in the device of Baek to be a water or wastewater analyzer that determines at least one of a total carbon content, TC, a total inorganic carbon content, TIC, or a total oxygen demand, TOD, as taught by Collier, in order to allow for measurements of other properties of a sample.
	

Allowable Subject Matter
Claims 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest the second sample solution storage vessel has an inner vessel for the preparation and storage of the diluted sample solution, the inner vessel includes a wall on which there is at least in portions thereof an overflow area provided for draining away excess diluted sample solution.  

The prior art does not teach or suggest the sample analyzer according to Claim 2, further comprising a tube that projects into the second sample solution storage vessel through an upper end face thereof for the supply of distilled water.  

Claim 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if the 112b is correctly addressed. (Note Claim 11 is rejected only on 112b as explained above under 112b rejection.)

The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest thermally digesting a quantitatively predetermined sample of the sample solution in a reaction vessel, feeding digestion products to a detection device for quantitative detection of elements, and preparing and storing a diluted secondary solution from a fed primary sample solution for feeding to .

Response to Arguments
Applicant’s arguments, see pages 6-10, filed 2/8/21, with respect to the rejection(s) of claim(s) under 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Baek (WO 2015/157698).

 	First, Applicant argues on pages 6-10 “the reference Morita ‘485 fails to disclose or suggests all the features of claim 1. Similarly, the secondary references applied for the 103 also fail to disclose or suggest all the features of claim 1.”
	In response, Examiner notes a new reference is applied in light of the amendment. Examiner also notes “an injection syringe which is movable” is broad in that the type of movement is not limited. This can occur for example by a controller, by manual movement, or by an actuator. Additionally, there are 112b rejections which raise clarity issues. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457.  The examiner can normally be reached on M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 21267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798